Case: 11-14622   Date Filed: 08/15/2012   Page: 1 of 2




                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 11-14622
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:11-cr-00093-JDW-AEP-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

EUSEBIO BERNARDO-FERNANDO,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (August 15, 2012)

Before JORDAN, HILL and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 11-14622    Date Filed: 08/15/2012   Page: 2 of 2

      Robert Godfrey, appointed counsel for Eusebio Bernardo-Fernando in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bernardo-Fernando’s

conviction and sentence are AFFIRMED.




                                         2